UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.
                                                                      No. 94-5497
BEVERLY L. BURTON, a/k/a Beverly
Collins,
Defendant-Appellant.

Appeal from the United States District Court
for the Southern District of West Virginia, at Charleston.
John T. Copenhaver, Jr., District Judge.
(CR-90-276)

Submitted: June 20, 1995

Decided: June 14, 1996

Before HALL, WILLIAMS, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Michael R. Cline, Charleston, West Virginia, for Appellant. Rebec-
ca A. Betts, United States Attorney, Michael L. Keller, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Beverly L. Burton violated one of the terms of her supervised
release by distributing crack cocaine, a controlled substance. Upon
her guilty plea, the district court revoked her supervised release and
imposed a twenty-four month term of imprisonment. Burton appeals
both the revocation of her supervised release and the sentence
imposed. Burton's counsel filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), in which he raised two issues but
stated that, in his view, there were no meritorious issues for appeal.
Burton was served with a copy of her counsel's brief and notified of
her right to file a supplemental pro se brief; she failed to do so.

Burton's counsel presented the following issues for review:
whether the district court erred in revoking Burton's supervised
release, and whether the twenty-four month sentence imposed by the
court was appropriate. However, counsel conceded that revocation
was within the court's authority under 18 U.S.C.§ 3583(e) (1988).
Burton's counsel noted that he examined the record of the proceed-
ings and found no abuse of discretion in the revocation or the resul-
tant sentence.

The district court must revoke the supervised release of a defendant
who possesses a controlled substance in violation of her supervised
release. 18 U.S.C. § 3583(g) (1988). At the revocation hearing, Bur-
ton did not contest the drug possession charges against her. The court
correctly found that Burton's possession of a controlled substance
constituted a Class A violation of her supervised release, and, in
accordance with section 3583(e), revoked her term of supervised
release. United States Sentencing Commission, Guidelines Manual,
§ 7B1.1 (Nov. 1994). Burton had a prior criminal history category of
IV. Therefore, the sentencing guidelines range for violation of super-
vised release was twenty-four to thirty months. U.S.S.G. § 7B1.4
(Nov. 1994). However, because Burton's underlying convictions were
for attempting to distribute and distributing a controlled substance,
both Grade C felonies, she could serve no more than twenty-four
months in prison as a result of the revocation of her supervised
release. 18 U.S.C. § 3583(e)(3) (1988). The court's imposition of a

                    2
twenty-four month sentence complied with the statutory maximum
and the applicable guidelines range.

In accordance with Anders, this court has thoroughly examined the
entire record for any potentially meritorious issues for appeal, and
found none. Therefore, we affirm the district court's order.

This court requires that counsel inform his client, in writing, of her
right to petition the Supreme Court of the United States for further
review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
move in this court for leave to withdraw from representation. Coun-
sel's motion must state that a copy thereof was served on the client.

We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the record and briefs, and oral argu-
ment would not aid the decisional process.

AFFIRMED

                    3